Fourth Court of Appeals
                                San Antonio, Texas
                                     October 14, 2019

                                   No. 04-19-00332-CV

    Lee B. WHEELER, Trustee of the L& P Children's Trust and Nancy Wheeler Plumlee,
                                     Appellants

                                            v.

                   SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                  Appellee

               From the 36th Judicial District Court, McMullen County, Texas
                             Trial Court No. M-17-0027-CV-A
                      Honorable Starr Boldrick Bauer, Judge Presiding


                                      ORDER
       Appellant’s third amended motion for extension of time is GRANTED. Appellant’s brief
is due October 18, 2019. No further extensions of time will be granted absent extenuating
circumstances.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2019.



                                                 ___________________________________
                                                 LUZ ESTRADA,
                                                 Chief Deputy Clerk